PROSPECTUS 6,910,569 Ordinary Shares This is a public offering of the ordinary shares of Rada Electronic Industries Ltd. Our ordinary shares are listed on the NASDAQ Capital Market under the symbol “RADA.” The last reported sale price of our ordinary shares on July 30, 2015 was $1.84per share. We are offering all of the ordinary shares offered by this prospectus. Investing in our ordinary shares involves a high degree of risk. See “Risk Factors” beginning on page 6 of this prospectus for a discussion of information that should be considered in connection with an investment in our ordinary shares. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Share Total Public offering price $ $ Underwriting discount and commissions (1) $ $ Proceeds to us (before expenses) $ $ (1)In addition, we have agreed to reimburse the underwriters for certain expenses.See the section captioned “Underwriting” in this prospectus for additional information. We have granted the underwriters an option to purchase up to 1,036,585 additional ordinary shares from us at the public offering price, less the underwriting discount, within 45 days from the date of the final prospectus solely to cover over-allotments, if any. The underwriters expect to deliver the shares to purchasers in the offering on or about August 5, 2015. Chardan Capital Markets, LLC July 30, 2015 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 THE OFFERING 4 SUMMARY FINANCIAL DATA 5 RISK FACTORS 6 NOTE REGARDING FORWARD-LOOKING STATEMENTS 18 RATE INFORMATION 19 USE OF PROCEEDS 20 PRICE RANGE OF ORDINARY SHARES 21 DIVIDEND POLICY 21 CAPITALIZATION 22 DILUTION 23 SELECTED FINANCIAL DATA 24 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 25 BUSINESS 34 RELATED PARTY TRANSACTIONS 45 PRINCIPAL SHAREHOLDERS 47 RECENTLY ADOPTED EMPLOYEE SHARE OPTION PLAN 48 DESCRIPTION OF SHARE CAPITAL 49 MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS 52 CERTAIN ISRAELI TAX CONSIDERATIONS 57 UNDERWRITING 60 LEGAL MATTERS 67 EXPERTS 67 ENFORCEABILITY OF CIVIL LIABILITIES 67 WHERE YOU CAN FIND ADDITIONAL INFORMATION 68 DOCUMENTS INCORPORATED BY REFERENCE 68 EXPENSES RELATING TO THIS OFFERING 69 Unless the context otherwise requires, references in this prospectus to “the company,” “our company,” “we,” “our,” “us,” or “Rada” means Rada Electronic Industries Ltd. and its subsidiary.You should rely only on the information contained in this prospectus and in any free writing prospectus which we file with the Securities and Exchange Commission. We have not, and the underwriters have not, authorized anyone to provide you with information different from that contained in this prospectus or such free writing prospectus, if any. We and the underwriters are not offering to sell, and seeking offers to buy, ordinary shares only in jurisdictions where offers and sales are not permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of the ordinary shares. Presentation of Financial Information The term “NIS” refers to new Israeli shekels, and “dollar,” “USD” or “$” refers to U.S. dollars. Unless otherwise indicated, USD translations of the NIS amounts presented in this prospectus are translated using the rate of NIS 3.889 per $1.00, the representative rate of exchange as of December31, 2014, as published by the Bank of Israel. In reading this prospectus, you should note that currency fluctuations may positively or negatively affect the presentation of our operating expenses and net income in U.S. dollars depending on increases or decreases of the U.S. dollar conversion amounts. Market, Industry and Other Data This prospectus includes statistical and other industry and market data that we obtained from industry publications and research, surveys and studies conducted by third parties. Industry publications and third-party research, surveys and studies generally indicate that their information has been obtained from sources believed to be reliable, although they do not guarantee the accuracy or completeness of such information. While we believe these industry publications and third-party research, surveys and studies are reliable, we have not independently verified such data and you are cautioned not to give undue weight to this information. PROSPECTUS SUMMARY The following summary highlights information contained in other parts of this prospectus and provides an overview of the material aspects of this offering. The following summary does not contain all of the information you should consider before investing in our ordinary shares. You should read this entire prospectus carefully, including the risks of investing in our ordinary shares discussed under “Risk Factors” beginning on page 6, our financial statements incorporated by reference to this prospectus and the related notes included in this prospectus and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Our Company We are an Israeli-based defense electronics contractor specializing in the development, manufacture, marketing and sales of military avionics systems for manned and unmanned aircraft, inertial navigation systems for air and land platforms and tactical land radars for force and border protection applications. We develop, manufacture and sell defense electronics, including avionics solutions (including avionics for unmanned aerial vehicles, or UAVs), airborne data/video recording and management systems, inertial navigation systems and tactical land radars for defense forces and border protection systems.In addition, we continue to sell and support our legacy commercial aviation products and services, mainly through our Chinese subsidiary, Beijing Hua Rui Aircraft Maintenance and Service, Co., Ltd., known as CACS. We primarily provide integrated solutions.Our aim is to provide not only state-of-the-art products, but to also provide comprehensive end-to-end solutions for one or more systems. Our current product lines are: · Military avionics (data/video recorders,core avionics for aircraft and UAVs), which accounted for approximately 89% of our sales in 2014; · Inertial navigation systems, or INS, for aerial and land platforms; and · Tactical radars for defense forces and land based border protection systems. We have been a developer and manufacturer of core avionics systems for over 30 years and have developed, fielded and supported a wide range of solid-state digital recorders, cameras and debriefing systems for aerospace and military applications, including flight data recorders for fighter aircraft, digital video/audio/data recorders, high-rate (no compression) data recorders for aircraft and airborne pods, video recorders and airborne data servers, a wide range of head-up-displays color video cameras for fighter aircraft and a variety of ground debriefing solutions. We currently offer a wide spectrum of military avionics systems designed for integration in new and upgraded military aircraft and UAVs worldwide.Our avionics solutions range from fully integrated avionics suites, to Military off-the-shelf, or MOTS, core avionics subsystems, to tailor-made “built-to-spec” units, backed by our teams of experts dedicated to providing global technical and maintenance support. Our avionic products are operational in aircraft ofleading air forces and in aircraft sold by prime integrators worldwide, such as the Israeli Air Force, or IAF, Lockheed Martin Corporation, or Lockheed Martin, The Boeing Company, or Boeing, GE Aviation, a subsidiary ofGeneral Electric Company, Hindustan Aeronautics Limited, or HAL, Embraer S.A.,or Embraer, Israel AerospaceIndustries, or IAI, Rafael Advanced Defense Systems, or Rafael, the Chilean Air Force (Fuerza Aérea de Chile)or FACh, and many others. Our units are installed onboard F-16, F-15, A-4, Jaguar, MiG-27, Su-30MKI, Dhruv Helicopter, MiG-29, Super-Tucano and other aircraft and onboard a number of UAVs. Leveraging our long-standing scientific research and algorithmic expertise, utilizing state-of-the-art fiber optic gyro and micro-electro mechanical system sensors and taking advantage of our experience in electronic and mechanical design, we independently developed a line of advanced, yet affordable, INS.Our INS products are adaptable to the performance and interface requirements of multiple combat platforms and weapon systems. Among our customers for INS are leading air forces and prime integrators worldwide, including the IAF, IAI, Rafael, Embraer, Indra Sistemas S.A., or Indra, and India’s Defense Research and Development Organization, or DRDO. - 1 - We also independently developed advanced ground radars for tactical applications such as defense forces protection and border protection.Our pulse Doppler, software-defined radars are solid-state, fully digital, incorporate active electronically scanned array, or AESA, antenna, are compact, mobile and highly reliable, provide hemispheric spatial coverage and multi-mission capabilities, and demonstrate unprecedented performance-to-price ratio.We offer two radar hardware platforms: (i) a compact hemispheric radar, or CHR, which is tailored for use in combat vehicles and short-range protection applications; and (ii) a multi-mission hemispheric radar, or MHR, which is tailored for use in force and border protection applications.Among our customers who have purchased our ground radars for research and testing purposes are prime integrators and air forces, including Boeing, Lockheed Martin, DRS Technologies, Inc., or DRS, the US Office of Naval Research, or the ONR,(all of which have purchased radar systems for research and experimental purposes only) and the Israeli Ministry of Defense for its national alert system. In addition, we continue to support our legacy commercial aviation test stations.We also provide test and repair services through CACS, our China-based subsidiary. Industry Background The defense electronics market has grown in recent years and currently accounts for a large part of the defense business.We believe that the defense electronics market reflects two contradictory trends, the increased use of defense electronics, which has been offset by the significant reduction in the price of electronic systems, resulting in a reduction in the dollar value of the market.These two trends have kept the annual total global defense electronics market size at an almost constant level during recent years.With our new inertial navigation systems and tactical radar products, the size of the markets which we address has expanded.According to a report issued in June2014 by the market research company Yole Développement, titled “High-End Gyroscopes Accelerometers and IMUs for Defense Aerospace and Industrial,”the estimated market for INS was approximately $2billion in 2014 and that the market was expected to grow by a 4.5% compounded annual growth rate, or CAGR, through 2019.Similarly, in an article published in the Microwave Journal in December2014, the program director of Strategy Analytics reported that the global military radar market would grow at a CAGR of 3.6% from 2013 to 2023 with a total market worth of over $18.5billion in 2023.Today, new military vehicles of all kinds are equipped with significantly more electronic systems than they used to carry in the past. The increasing usage of advanced electronics in modern vehicles, including upgrades of existing technology and the growing use of unmanned vehicles of all kinds, have provided significant growth number of units sold in the market. Today’s advanced defense electronics systems typically incorporate components that are derived from the industrial or the consumer electronics markets, especially from the telecom markets.Most of the defense electronics systems are built with commercial components and sub-systems, which reduce the overall price, and at the same time generate component obsolescence issues. The obsolescence issues arise because commercial suppliers generally do not sell or support components or subsystems for the lengthy periods of time required by purchasers of defense electronic systems. As a result, we may be required to invest additional amounts to source, substitute and integrate the components and subsystems and keep them updated. Purchasers of our defense electronics products are either governments or major defense contractors acting as integrators.Engagement in business relationships with these customers is complex, has long sales cycles and requires long-term commitments for future support of delivered hardware.Production batches of such products are usually small. Suppliers of defense electronic systems with whom we compete are either providers of sub-systems to major integrators or providers of integrated systems to the industry or to armed forces.Our competitors are typically very large companies with substantially greater resources than us and have diversified product offerings. Our Strengths We believe that, because of the following competitive strengths, we will be able to enhance our position as a provider of defense electronics: ●
